Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered June 5, 2003, which, upon consideration of plaintiffs newly submitted affidavit of merit, adhered to the prior order of the same court and Justice granting defendant’s motion to dismiss the action for plaintiff’s failure to serve a timely complaint, unanimously affirmed, without costs.
While a reasonable excuse was proffered for the failure to timely serve the complaint, an affirmance is required because there is a lack of merit in plaintiffs claim. Concur—Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.